 Case 1:19-mc-00342-LPS Document 17 Filed 06/01/20 Page 1 of 2 PageID #: 146




                      100 S. West Street, Suite 400 • Wilmington, DE 19801
                       Telephone 302.576.1600 • Facsimile 302.576.1100
                                        www.ramllp.com
Garrett B. Moritz                                                       Direct Dial 302.576.1604
                                                                            gmoritz@ramllp.com

                                           June 1, 2020


VIA E-FILING

The Honorable Leonard P. Stark
U.S. District Court for the
District of Delaware
844 North King Street
Unit 26, Room 6124
Wilmington, Delaware 19801

Re:    Phillips Petroleum Company Venezuela Limited et al. v. Petróleos de Venezuela, S.A.
       et al., C.A. No. 19-mc-342-LPS


Dear Chief Judge Stark:

         The parties to the above-captioned ConocoPhillips judgment enforcement action write
pursuant to the Court’s May 26, 2020 Order (D.I. 74 in C.A. No. 16-cv-904-LPS) to submit this
joint status report on how the action should proceed in light of the Supreme Court’s disposition of
Venezuela and PDVSA’s petition for a writ of certiorari on May 18, 2020 in connection with
Crystallex International Corp. v. Bolivarian Republic of Venezuela, C.A. No. 17-mc-151-LPS (the
“Crystallex Asset Proceeding”) and the Court’s subsequent order entered in that proceeding on
May 22, 2020.

       On November 26, 2019, pursuant to 28 U.S.C. § 1963, Plaintiffs registered a judgment of
the U.S. District Court for the Southern District of New York—against the defendants in the
approximate amount of US $2 billion—in this Court. On the same date, Plaintiffs moved for an
order authorizing the issuance of a writ fieri facias against the shares in PDV Holding, Inc.
(“PDVH”) owned by judgment debtor Petróleos de Venezuela, S.A. (“PDVSA”). D.I. 2 in 19-mc-
342-LPS (the “Motion”). The Motion has been fully briefed since January 20, 2020 and remains
pending.

       The parties met and conferred in connection with this action on May 29, 2020. The parties
agree that this action should continue in due course and the Court should rule on the pending
 Case 1:19-mc-00342-LPS Document 17 Filed 06/01/20 Page 2 of 2 PageID #: 147

The Honorable Leonard P. Stark
June 1, 2020
Page 2


Motion. If the Court wishes to conduct a hearing on the Motion, the parties agree that it would be
appropriate for the hearing to be coordinated with the Crystallex Asset Proceeding. Further, the
parties agree that Plaintiffs should be permitted to participate in the relevant briefing as scheduled
by the Court’s May 22, 2020 order in the Crystallex Asset Proceeding, or as scheduled in any
subsequent order from the Court governing the mechanics by which the sale of PDVH is to occur.

       We appreciate the Court’s attention to this matter. As always, counsel are available at the
Court’s convenience should Your Honor have any questions or wish to hear from the parties.


                                                      Respectfully submitted,

                                                       /s/ Garrett B. Moritz

                                                      Garrett B. Moritz (#5646)

cc: All Counsel of Record
